DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
 Response to Arguments
Applicant’s arguments, see response to final-rejection, filed 04/08/2022, with respect to rejection of claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn in light of the newly filed amendments.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closes prior arts of record are Liu et al. (US20170353730) in view of Kuo et al. (US20200404312).  Liu discloses A method performed by at least one processor, comprising: obtaining a block of video data (Figs. 8-11, 0066-0068) 
splitting the block into an L-shaped partition and a second partition, the second partition being one of a rectangular shaped partition and another L-shaped partition and performing intra prediction of the L-shaped partition by using a reference sample (Figs. 5-11, 0034-0037, 0264; performing perfection operation on reconstructed image data of a variety of shapes). 
However the prior arts of record individually nor in combination explicitly disclose L-shaped partition by using a reference sample chain, comprising a chain of neighboring reconstructed samples, as reference samples, wherein the chain comprises both a plurality of horizontal reference lines and a plurality of vertical reference lines from reconstructed samples neighboring the L-shaped partition, and wherein the horizontal reference lines and the vertical reference lines are at least partly neighboring the block, when taken in the environment of the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483